 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 7
     ROBERT BURDETTE GORMAN,
 8
                               Plaintiff,           Case No. C19-5213JLR
 9
           v.                                       ORDER GRANTING
10                                                  APPLICATION TO PROCEED IN
                                                    FORMA PAUPERIS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13
           The court GRANTS Plaintiff Robert Gorman’s in forma pauperis application
14
     (Dkt. # 1), and ORDERS:
15
           (1)    The Clerk shall issue summonses to Mr. Gorman.
16
           (2)    Mr. Gorman is responsible for serving the complaint and summonses, and
17

18 must file proof of service as required by Rule 4 of the Federal Rules of Civil Procedure.

19 See Fed. R. Civ. P. 4. As detailed in General Orders 04-15 and 05-15, Mr. Gorman may

20 effectuate service electronically by sending a copy of the summonses and complaint

21 //

22 //

23
     //



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
 1 via email, along with Mr. Gorman’s identifying information, to

 2 USAWAW.SSAClerk@usdoj.gov.

 3        DATED this 26th day of March, 2019.
 4

 5

 6
                                                  A
                                                  JAMES L. ROBART
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
